Per Curiam.
We reject the contention of Millville that all properties of the Millville Municipal Airport, regardless of their uses, are exempt from taxation by virtue of their incidental association with the public purpose of the airport or by virtue of their contribution to the financial solvency of the airport. Moonachie v. Port of New York Authority, 38 N. J. 414 (1962). There our Supreme Court held (at 423) that “property of public agencies which is not used for the authorized public purpose or held for such expected use within a reasonable time” is not exempted from taxation. It also there ruled that the “revenue motive” is not such an authorized public purpose.
Por reasons set forth in our opinion in Brody v. Millville, 120 N. J. Super. 1 (App. Div. 1972), filed simultaneously herewith,* we agree with the Division of Tax Appeals that Airwork Company and Boeing Vertol are sufficiently dedicated to a public use as to justify the exemption. Nor do we have any doubt that the restaurant operated by Dale Wettstein serves the requisite public purpose.
Affirmed.

 Questions of fact and law are sufficiently common to this action and Brody v. Millville, that final arguments were consolidated, and the parties stipulated that the records in both were to be considered in each.